This Case was again this Day Moved by Mr. Allein of Counsel with the Defendants who Prayed that the Accounts annexed to the Defendant’s Answer *375might be Referred to the Master of this Honourable Court, and that the Said Master should State and Examine the Same and Report the Ballance due after the Deduction of a Reasonable Allowance for Commissions to the Defendants for their care and Trouble in the Execution of the Trust Reposed in them, auH after the Deduction of Such Costs as have been in this Suit Expended by each of the Parties to this Suit to be Settled and Taxed by the said Master And the Said Motion not being Opposed by Mr. Whitaker of Council with the Plaintiff, It was Ordered accordingly, (Any thing in a former Order of the 30th May last to the Contrary not withstanding) And that the Master Do make his Report with all Convenient Speed.
Alexr Stewart Deputy Register